 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

CONVERTIBLE PROMISSORY NOTE

CHATAND, INC.

 

THIS CONVERTIBLE PROMISSORY NOTE is a duly authorized and validly issued
Convertible Promissory Note of chatAND, Inc., a Nevada corporation, having its
principal place of business at 244 5th Avenue, Suite C68, New York, New York
10001 (the “Company”) designated as its Convertible Promissory Note (the
“Note”).

 

FOR VALUE RECEIVED, the Company promises to pay to Stacy Group, LLC a Florida
limited liability company, with its principal place of business at 201 S.
Biscayne Blvd, Suite 2800, Miami, FL 33131, or its assigns (“Holder”), pursuant
to the terms hereunder, the principal sum of Fifteen Thousand Dollars ($15,000)
on or before February 2, 2016 (the “Maturity Date”). The Company further
promises to pay interest on the outstanding principal from the date hereof until
payment in full at the rate of ten percent (10%) per annum and such interest
shall be due at the Maturity Date. This Note is subject to the following
additional provisions:

 

Section 1. Repayment and Additional Grants. The Company may repay this Note to
Holder, in whole or in part, at any time. In addition, Holder may convert this
Note, including any interest due and payable, in whole or in part, pursuant to
Section 2 below.

 

Section 2. Conversion.

 

(a) Conversion Right. In the event there exists an Event of Default (as defined
below) while this Note is outstanding and the Company issues any new equity
interests (“New Equity”), then the outstanding principal balance and any accrued
but unpaid interest under this Note shall, at the option of Holder, convert upon
the first closing of the New Equity in whole into the New Equity on the same
terms, conditions and preferences as given to the purchasers of the New Equity;
provided, however, the principal and accrued but unpaid interest of this Note
will be increased to $150,000 without further action required by Holder.

 

 

   

 

(b) Mechanics of Conversion.

 

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of shares of Common Stock issuable upon a conversion (the “Conversion Shares”)
hereunder shall be determined by the quotient obtained by dividing (x) $150,000
by (y) the per share price of the New Equity. All such Conversion Shares shall
be “restricted securities” as such term is defined by the Securities Act.

 

(ii) Delivery of Certificate Upon Conversion. Not later than five (5) Trading
Days after the conversion date, the Company shall deliver, or cause to be
delivered, to Holder, a certificate or certificates representing the Conversion
Shares without restrictive legend, if applicable. “Trading Day” means any day
during which the Company’s then current principal trading market shall be open
for trading.

 

(iii) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which Holder would otherwise be entitled to purchase upon such conversion,
the Company shall round up to the next whole share.

 

(c) Representations of Holder. Holder is, and will be at the time of any
conversion under this Note, an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act, is experienced in
investments and business matters, has made investments of a speculative nature
and, with its representatives, has such knowledge and experience in financial,
tax and other business matters as to enable such Holder to utilize the
information available with respect to the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own shares of the
Company. Holder is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.

 

Section 3. Events of Default.

 

(a) “Event of Default” means, wherever used herein, any of the following events:

 

(i) any default in the payment of (A) the principal amount of any Note or (B)
liquidated damages and other amounts owing to a Holder on any Note, as and when
the same shall become due and payable (whether on a conversion date or the
Maturity Date or by acceleration or otherwise) which default, is not cured
within five (5) Trading Days;

 

(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in the Note which failure is not cured, if possible to cure,
within five (5) Trading Days after notice of such failure sent by Holder or by
any other Holder; or

 

 

   

 

(iii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and such petition or
proceedings shall not have been dismissed within ninety (90) days of the filing
thereof.

 

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus other amounts owing in respect
thereof through the date of acceleration, shall become immediately due and
payable in cash or as otherwise specified herein in Section 2 above. From the
date of the Event of Default then the default interest shall be payable at
fifteen percent (15%) per annum.

 

Section 4. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Company, or by Holder hereunder, including, without limitation,
any Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the respective Company or Holder, at the address set forth above.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature page, (ii) the second Trading Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iii) upon actual
receipt by the party to whom such notice is required to be given.

 

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company. This Note
ranks pari passu with all other Notes now or hereafter issued under the terms
set forth herein.

 

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. If either party
shall commence an action or proceeding to enforce any provisions of this Note,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred in
the investigation, preparation and prosecution of such action or proceeding.

 

(d) Waiver. Any waiver by the Company or Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
Any waiver by the Company or Holder must be in writing.

 

 

   

 

(e) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances

 

(f) Next Trading Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Trading Day, such payment shall be made on the next
succeeding Trading Day.

 

(g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

(h) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall assume, prior to such Fundamental Transaction, all
of the obligations of the Company under this Note pursuant to written agreements
in form and substance satisfactory to Holder (such approval not to be
unreasonably withheld or delayed).

 

(i) Assignability. This Note shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Holder and Holder’s
successors and assigns. This Note shall not be assigned by either the Company or
Holder without the prior written consent of the other party.

 

[SIGNATURE PAGE FOLLOWS]

 

 

   

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by a duly
authorized officer as of November 2, 2015.

 

CHATAND, INC.

 

By: /s/ Victoria Rudman   Name: Victoria Rudman   Title: Chief Financial Officer
 

 

AGREED TO AND ACKNOWLEDGE BY:

 

STACY GROUP, LLC

 

By: /s/ Solomon Eisenberg   Name: Solomon Eisenberg   Title: Managing Member  

 

 

   

 

 

 